UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2041


In Re:   DONALD ELBERT LEWIS, a/k/a Peptone,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (4:12-cr-00068-FL-2)


Submitted:   May 28, 2015                      Decided:   June 2, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Donald Elbert Lewis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Donald    Elbert     Lewis      petitions   for       a    writ    of     mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2012) motion.            He seeks an order from this court

directing the district court to act.             Our review of the district

court’s docket reveals that the district court recently entered

an   order    disposing    of     all   but   one     of       Lewis’    claims,      and

scheduling      an   evidentiary         hearing       as        to     that        claim.

Accordingly,     although       we   grant    leave    to       proceed        in   forma

pauperis, we deny the mandamus petition as moot.                             We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the   materials      before         this    court    and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                         2